EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-120472, filed on 05/26/2018.

Response to Arguments

3.	Applicant’s arguments, see P. 8-12, filed 11/27/2020, with respect to Rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

s 1-8 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Woo et al. (US PGPub./Pat. 20180158393) teach a display device includes: first pixels at a first pixel area and connected to first scan lines; a first scan driver to supply first scan signals to the first scan lines; second pixels at a second pixel area and connected to second scan lines; a second scan driver to supply second scan signals to the second scan lines; third pixels at a third pixel area and connected to third scan lines; and a third scan driver to supply third scan signals to the third scan lines. In a first mode, each of the first scan signals has at least a portion having a first pulse width, and each of the second scan signals has at least a portion having a second pulse width different from the first pulse width.

Kobayashi et al. (US PGPub./Pat. 20180182355) teach a display evenness of a large or high-resolution display device is improved. Provided is a display device which includes a source driver, a gate driver, a first pixel, and a second pixel. The first pixel and the second pixel are electrically connected to the source driver and the gate driver. The first pixel is located closer to the source driver than the second pixel is. The gate driver has a function of supplying write signals to the first pixel and the second pixel. The pulse width of the write signal supplied to the second pixel is larger than the pulse width of the write signal supplied to the first pixel.



“…said gate driver supplies said scan signals to said plurality of scan lines selectively in an alternating manner between a first set of scan lines and a second set of scan lines, the first set of scan lines being closer to said display driver than the second set of scan lines, said scan signals having different pulse widths depending on distance from said data driver to said respective scan lines
…said display controller supplies said plurality of display data pieces to said data driver in units of display data pairs consecutively, each of the data pairs including a kth piece of display data corresponding to a kth scan line of the first set of scan lines and an (n+1- k)th piece of display data corresponding to an (n+1-k)th scan line of the second set of scan lines, wherein n is a total number of scan lines, and k is an integer of 1 to (1/2)n” (Claim 1),

“…kth scan line among scan lines lined up from 1 to n from a closest to said data driver, and an (n+1-k)th piece of display data which corresponds to a gradation voltage supplied to an (n+1-k)th scan line among the scan lines lined up from 1 to n from the closest to said data driver, wherein n is a total number of scan lines and k is an integer of 1 to (1/2)n” (Claim 6),

“…the gate driver is configured to supply said scan signals to said plurality of scan lines selectively in an alternating manner between a first set of scan lines and a second set of scan lines, the first set of scan lines being closer to said display driver than the second set of scan lines, in units of scan line pairs each including a kth scan line of the first set of scan lines and an (n+1-k)th scan line of the second set of scan lines, wherein n is a total number of scan lines and k is an integer of 1 to (1/2)n, said scan signals having different pulse widths depending on distance from said data driver to each of the plurality of scan lines” (Claim 7),

“…supply the gradation voltage signals corresponding to said plurality of display data pieces to said plurality of data lines in units of display data pairs each including a kth piece of display data and an (n+1-k)th piece of display data, wherein n is a total number of scan lines and k is an integer of 1 to (1/2)n” (Claim 8),

 in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



EXAMINER’S AMENDMENT

1.	Authorization for this examiner’s amendment was given in an interview with William Curry on 01/15/2021.

2.	In the Claims:

Claim 1,

Line 18, “said display driver” should be “said data [[

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628